United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.Z., Appellant
and
U.S. POST OFFICE, SUNNYSLOPE POST
OFFICE, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2078
Issued: February 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 12, 2006 appellant filed a timely appeal from a July 18, 2006 decision of
an the Office of Workers’ Compensation Programs’ hearing representative who affirmed the
denial of her emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an emotional condition
in the performance of duty.
FACTUAL HISTORY
On June 8, 2005 appellant, a 54-year-old general clerk in the Information Technology
(IT) department filed a claim for a recurrence of disability beginning June 2, 2005.1 She alleged
1

Appellant filed a claim for stress under file number 13-2044716 which the Office accepted for unspecified
anxiety condition, resolved based on harassment by a coworker.

that her stress returned after learning she lost the job she held following a settlement agreement
for her original injury. The Office adjudicated the claim as a new injury as appellant implicated
new factors of employment.2
Appellant submitted factual and medical evidence. In an August 11, 2005 attending
physician’s report (Form CA-20), Dr. Brian Andrews, a treating Board-certified internist,
diagnosed job-related severe anxiety. Appellant included statements by her supervisor, Linda
Iuliano, Information Systems Coordinator, and coworkers, Cecilia Chavez, M. Shuster, Dale L.
Robinson, Jr. Progress notes from James Dykstra, a licensed clinical social worker, diagnosed
work-related anxiety and stress. In reports dated June 7 to September 1, 2005, Dr. Robert B.
Ogesen, a treating Board-certified psychiatrist, diagnosed anxiety.
Appellant noted that she became very upset at the meeting held on June 2, 2005 with
Pedro Simpson, a manager. The meeting concerned the termination of the positions of four
rehabilitation employees due to budget constraints. Mr. Simpson requested that appellant remain
after the meeting when he told her that her Equal Employment Opportunity (EEO) settlement
would not be honored. Appellant contended that this was a breach of the settlement. She alleged
that she was treated differently than the three other rehabilitation employees as they were able to
keep their hours. Appellant received a new assignment at Indian School station working from
1:00 a.m. to 7:30 p.m. and she contended that the work hours were discriminatory and
retaliatory. She also alleged that Phil Feno, a supervisor, did nothing to stop a hostile work
environment.
On June 7, 2005 Dr. Ogesen diagnosed anxiety which he attributed “to work situations
that occurred last week” and events occurring in 2003. He also diagnosed adjustment disorder
due to work stress. Dr. Ogesen reported that appellant “claims her employer is violating an EEO
Commission settlement from last year.” He stated that appellant was totally disabled beginning
August 9, 2005 and estimated a return to work on September 12, 2005.
In letters dated September 28 and November 1, 2005, the employing establishment
denied appellant’s allegations of harassment, discrimination and retaliation. It advised that the
position appellant was offered was within her restrictions. The employing establishment
referenced a July 20, 2005 letter from the Office informing appellant that the July 13, 2005 job
offer was within her physical restrictions.
By decision dated December 22, 2005, the Office denied appellant’s claim for an
employment-related emotional condition.
Appellant requested an oral hearing on January 5, 2006. A telephonic hearing was held
on May 3, 2006. Appellant contended that the reassignment to the Indian School station would
expose her to seeing someone who had stalked her in the vicinity.

2

This was assigned file number 13-2134650.

2

The Office received additional factual and medical evidence including a July 13, 2005
duty status report3 and a copy of a July 13, 2005 modified mail processing clerk position.4 In a
May 23, 2006 EEO Commission decision, it found no breach of the settlement agreement.
Appellant contended that the first position to which she was assigned at the Indian School
station on August 8, 2005 required her to work outside her restrictions. She contended that the
tubs were over her weight restriction and she was required to bend and squat “an incredible
amount of times.”
In an undated statement, Mr. Feno stated that, if appellant “worked outside her
restrictions, it was he[r] decision to do so.” He related that appellant was told not to work
outside her restrictions. Appellant was working in the unendorsed bulk business mail section
and was told she could pick up one piece of mail at a time from the tubs if needed. In a
December 28, 2005 statement on appellant’s disability application, Mr. Feno noted that appellant
started the modified position on August 8, 2005. He related that appellant was unable to
complete the majority of the required duties essential to the position due to the repetitive nature
of the job. Mr. Feno noted the lack of duties at the station for a mail processing clerk with
appellant’s restrictions. In answers to a Social Security Administration questionnaire, he stated
that appellant was only able to complete approximately 25 percent of the duties required. Mr.
Feno also stated that appellant could not perform the duties of the modified position in a timely
manner, efficiently or without assistance.
In a January 6, 2006 report, Mr. Dykstra diagnosed panic disorder and adjustment
disorder with depressive mood and mixed anxiety. He opined that appellant’s “current work
environment is not conducive to complete resolution of her symptoms.”
Appellant alleged that the modified position at the Indian School station required her to
work outside her physical restrictions as it required an incredible amount of repetitious bending
and twisting. She estimated that a full hamper of mail weighed 300 pounds and that she had a
10-pound limit on the use of her right arm. Appellant alleged that she injured her left shoulder
and arm after working four hours in the unendorsed bulk business mail section. She noted that
she picked up small amounts of mail which she transferred to the hampers.
In a May 23, 2006 response to the transcript, the employing establishment again
controverted appellant’s claim and denied her allegations.

3

The duty status report contained a diagnosis of epicondylitis. Restrictions for this condition included lifting up
to 10 pounds, continuous sitting of two to three hours per day, intermittent sitting of three to six hours per day,
standing, twisting, reaching above the shoulder, driving a vehicle and walking up to two hours continuously, no
climbing, one hour of continuous kneeling and less than one hour continuously of pushing/pulling, simple grasping
and fine manipulation.
4

The physical restrictions of the position included intermittent lifting of up to 10 pounds for eight hours, no
repetitive activities and setting her own pace of work. The duties of the position included two to four hours of
checking in accountable mail/carriers, one hour of close out assistance, intermittent “sort bypass distribution -nonrepetitive placing of mail bundles in carrier hold outs,” and two to three hours of clerical assistance.

3

By decision dated July 18, 2006, the Office hearing representative affirmed the denial of
her claim.5
LEGAL PRECEDENT
To establish her claim that she sustained an emotional condition in the performance of
duty, a claimant must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,7 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.8
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.9 When an employee experiences
emotional stress in carrying out her employment duties, and the medical evidence establishes that
the disability resulted from an emotional reaction to such situation, the disability is generally
regarded as due to an injury arising out of and in the course of employment. This is true when
the employee’s disability results from an emotional reaction to a special assignment or other
requirement imposed by the employing establishment or by the nature of the work.10 On the
other hand, the disability is not covered where it results from such factors as an employee’s fear
of a reduction-in-force or her frustration from not being permitted to work in a particular
environment or to hold a particular position.11
In emotional condition claims, when working conditions are alleged as factors in causing
a condition or disability, the Office, as part of its adjudicatory function, must make findings of
fact regarding which working conditions are deemed compensable factors of employment and
are to be considered by a physician when providing an opinion on causal relationship and which
working conditions are not deemed factors of employment and may not be considered. If a
5

The hearing representative references appellant’s File No. 13-915980 for an elbow injury. He states “[t]hat
claim also includes a statement dated March 29, 2006 from [a]cting [s]tating [m]anager, [Mr.] Feno” regarding
appellant’s work duties. The hearing representative appears to be referencing evidence which is contained in
appellant’s other claim and not in the instant claim.
6

Leslie C. Moore, 52 ECAB 132 (2000).

7

28 ECAB 125 (1976).

8

5 U.S.C. §§ 8101-8193.

9

See Robert W. Johns, 51 ECAB 137 (1999).

10

Lillian Cutler, supra note 7.

11

Kim Nguyen, 53 ECAB 127 (2001).

4

claimant does implicate a factor of employment, the Office should then determine whether the
evidence of record substantiates that factor. When the matter asserted is a compensable factor of
employment and the evidence of record establishes the truth of the matter asserted, the Office
must base its decision on an analysis of the medical evidence.12
As a general rule, an employee’s emotional reaction to administrative or personnel
actions taken by the employing establishment is not covered because such matters pertain to
procedures and requirements of the employer and are not directly related to the work required of
the employee.13 An administrative or personnel matter will be considered to be an employment
factor where the evidence discloses error or abuse on the part of the employing establishment.14
An employee’s frustration from not being permitted to work in a particular environment or to
hold a particular position is not compensable.15 Similarly, an employee’s dissatisfaction with
perceived poor management is not compensable under the Act.16
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of her
reassignment from a position in the IT office. She contended this position was a result of a
settlement agreement for her harassment claim and that her reassignment violated the agreement.
Appellant also alleged that the new position was not within her physical restrictions. She
contended she was subjected to retaliation, harassment and discrimination as a result of the
reassignment and the position at the Indian School station. The Office denied her claim on the
grounds that she had not established any compensable factors of employment. The Board, must,
therefore initially review whether these alleged incidents and conditions are covered employment
factors under the terms of the Act.
Appellant alleged generally that Mr. Feno, a supervisor, “did nothing to stop the hostile
work environment.” She also alleged that her newly assigned work hours of 11:00 a.m. to
7:30 p.m. were discriminatory and retaliatory. To the extent that disputes and incidents alleged
as constituting harassment and discrimination by supervisors and coworkers are factually
established as occurring, these could constitute a compensable employment factor.17 However,
for harassment and discrimination to give rise to a compensable disability under the Act, there
must be evidence that harassment or discrimination did in fact occur. Mere perceptions of
harassment or discrimination are not compensable under the Act.18 Appellant provided no
details regarding her allegations of a hostile work environment. She did not specify any actions
12

Dennis J. Balogh, 52 ECAB 232 (2001).

13

Felix Flecha, 52 ECAB 268 (2001).

14

Kim Nguyen, supra note 11.

15

Barbara J. Latham, 53 ECAB 316 (2002).

16

Id.

17

Charles D. Edward, 55 ECAB 258 (2004).

18

Janice I. Moore, 53 ECAB 777 (2002).

5

by her supervisor or provide information concerning dates, individuals involved and what
occurred. Therefore, her allegation of a hostile work environment is not established as factual.
There is insufficient evidence to support harassment, retaliation or discrimination as alleged.
Consequently, no compensable employment factor has been established.
Appellant alleged that she experienced stress as a result of her reassignment from a
position in the IT office at the General Mail Facility (GMF) in Phoenix, Arizona to the Indian
School station, a position she contended violated her medical restrictions. The Board notes that
an assignment of work including transfer is an administrative function of a supervisor.19 An
employee’s dissatisfaction with being transferred constitutes frustration from not being permitted
to work in a particular environment or to hold a particular position and is generally not
compensable.20 Although these types of matters are generally related to the employment, they
are administrative functions of the employer and not duties of the employee.21 Workers’
compensation law does not cover an emotional reaction to an administrative or personnel action
unless the evidence establishes error or abuse on the part of the employing establishment.22 In
support of her claim, appellant submitted medical and factual information. However, none of
this evidence establishes error or abuse on the part of the employing establishment in transferring
her from her modified position in the IT center. The statement by Ms. Iuliano, information
systems coordinator, and coworkers, Cecilia Chavez, M. Shuster, and Dale L. Robinson, Jr., her
supervisor, show she was unhappy about the transfer. They do not establish error or abuse by the
employing establishment. The employing establishment noted that appellant’s position with the
technology section had been abolished due to budget constraints. The record contains no
evidence that appellant was reassigned for a reason other than budgetary reasons. The Board
finds that appellant submitted no evidence establishing error by management. She has not
established a compensable factor of employment with respect to her transfer.
Appellant also alleged that the reassignment to Indian School stations was a breach of her
EEO settlement agreement. The record contains an EEO claim she filed regarding the alleged
breach of the settlement agreement and a decision by the EEO Commission. The Board has held
that grievances and EEO complaints, by themselves, do not establish that workplace harassment
or unfair treatment occurred.23 The EEO Commission issued a decision denying her claim that
the employment breached the prior settlement agreement by transferring her to the Indian School
station from her current position in the IT office at the GMF. This evidence is a substantial
finding that the employing establishment did not breach any duty under the settlement
agreement. The Board finds that appellant failed to establish a compensable factor of
employment in this regard.
19

Jeral R. Gray, 57 ECAB ___ (Docket No. 05-1851, issued June 8, 2006).

20

Robert Breeden, 57 ECAB ___ (Docket No. 06-734, issued June 16, 2006).

21

See Lori A. Facey, 55 ECAB 217 (2004); Janet I. Jones, 47 ECAB 345 (1996); Jimmy Gilbreath, 44 ECAB
555 (1993).
22

See Tina D. Francis, 56 ECAB ___ (Docket No. 04-965, issued December 16, 2004); Charles D. Edwards,
supra note 17.
23

Michael L. Deas, 53 ECAB 208 (2001).

6

Appellant also alleged that she was required to work outside her medical restrictions in
the Indian School station position. The Board has held that being made to work beyond one’s
physical limitations or prescribed restrictions may be a compensable factor of employment.24
The evidence with respect to her medical restrictions include a July 20, 2005 letter from the
Office, a July 13, 2005 modified job offer and July 13, 2005 duty status report. The modified
clerk position limited appellant to intermittent lifting of 10 pounds, no repetitive work and the
ability to work at her own pace. Mr. Feno, appellant’s supervisor, provided statements made in
support of appellant’s application for disability retirement under social security.25 Mr. Feno
denied requiring appellant to work outside her restrictions. Appellant was advised to work
within her restrictions and to work at her own pace. In support of appellant’s disability
application, Mr. Feno stated that she was unable to perform her modified job duties. He did not
acknowledge that she was required to work outside her restrictions. There is insufficient
evidence of record to establish appellant’s contention that she was required to work outside her
physical restrictions. The Board finds that appellant has failed to establish a compensable
employment factor. The Office properly found that appellant did not sustain an emotional
condition in the performance of duty.
For the foregoing reasons, the Board finds that appellant has not established any
compensable employment factors.26
CONCLUSION
The Board finds that appellant failed to establish that she sustained an emotional
condition in the performance of duty.

24

Beverly A. Spencer, 55 ECAB 501 (2004).

25

The Board notes that the standards of other agencies regarding disability are not binding on the Office simply
because the standards for establishing work-related disability under the Act, which governs the Office and the
Board, are not the same as the standards set for disability retirement or social security benefits. See Raj B.
Thackurdeen, 54 ECAB 396 (2003).
26

Until a claimant establishes a compensable employment factor, it is premature to consider whether medical
evidence establishes that a compensable employment factor caused an injury. See David Cuellar, 56 ECAB ___
(Docket No. 05-429, issued July 18, 2005); Margaret S. Krzycki, 43 ECAB 496 (1992).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 18, 2006 is affirmed.
Issued: February 22, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

